PER CURIAM.
The petitioner seeks a writ of certiorari to quash an order of the circuit court, sitting in its appellate capacity, that dismissed his appeal as a sanction for failing to file his brief timely. The circuit court had granted the petitioner a prior extension. Because the petitioner has failed to demonstrate that the circuit court did not afford him procedural due process or that it did not apply the correct law, see City of Deerfield Beach v. Vaillant, 419 So.2d 624 (Fla.1982), we deny the petition for writ of certiorari. But see Krebs v. State, 588 So.2d 38 (Fla. 5th DCA 1991) (dismissal of criminal appeal from county court “too harsh a sanction” where appellant failed to file brief by extended deadline, but filed brief “a few days” after state had served motion to dismiss).
LEHAN, A.C.J., and FRANK and PARKER, JJ., concur.